                                                                           Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION


THOMAS L. FAST,
FDOC Inmate No. 818015,

      Plaintiff,

v.                                           CASE NO. 5:18cv189/MCR/EMT

JULIE L. JONES, et al.,

     Defendants.
_________________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated August 29, 2018. ECF No. 4. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                           Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is DENIED.

       3.     This case is DISMISSED, pursuant to 28 U.S.C. § 1915(g), without

prejudice to Plaintiff’s initiating a new cause of action accompanied by payment of

the $400.00 filing fee in its entirety.

       DONE AND ORDERED this 23rd day of October 2018.




                                           s/   M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE




Case No. 5:18cv189/MCR/EMT
